                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      Case No. 18-CV-62741-DPG-GAYLES/SELTZER

IT’S A NEW 10, LLC,

       Plaintiff,
v.

JULES HARRIS,

       Defendant.
                                            /

                                           ORDER

       THIS CAUSE comes before the Court upon Defendant’s Motion to Dismiss [ECF No.

8]. The Court has reviewed the Motion and the record and is otherwise fully advised. For the

reasons discussed below, the Motion is denied.

                                       BACKGROUND

       Plaintiff It’s a New 10, LLC (“IANT”) has filed this action against Defendant Jules

Harris (“Harris”) asserting Harris issued a fraudulent information return to IANT in violation of

26 U.S.C. § 7434. Harris began working for It’s a 10, Inc. (“IAT”) in November 2008. In

January 2017, IANT acquired IAT. Harris continued to work for the company. Just after the

acquisition, Carolyn Aronson (“Aronson”), one of two equal shareholders of IAT, gave Harris

the keys and title to a new Mercedes Benz automobile (the “Automobile”). According to the

Amended Complaint, IANT gave Harris the Automobile as a reward for her years of service to

IAT and for her help with the acquisition. In addition, IANT alleges that it intended to provide

Harris with a means of transportation for her commute to IANT’s offices.

       Harris resigned from IANT in April 2017.      IANT then issued an IRS Tax Form 1099-

MISC (the “First 1099”) to Harris for the 2017 taxable year. The First 1099 reported $141,917

in non-employee compensation, of which $114,000 represented the value of the Automobile.
[ECF No. 5, ex. A]. Harris, believing that IANT should not have issued the First 1099, retaliated

by issuing a 1099-MISC (the “Second 1099”) to IANT for $114,000. [ECF No. 5, ex. B]. IANT

alleges that the Second 1099 is fraudulent because IANT did not provide any services to Harris

and Harris did not make any payments to IANT.

       On November 13, 2018, IANT filed an Amended Complaint against Harris alleging that

Harris willfully issued a fraudulent IRS Tax Form. Harris has moved to dismiss arguing failure

to state a claim and failure to join Aronson and the Carolyn Plummer Living Trust (the “Trust”)

as indispensable parties.    In support, Harris filed her own declaration which disputes the

allegations in the Amended Complaint and attaches the Notice of Sale and Certificate of Title for

the Automobile (the “Title Documents”). The Title Documents list the Trust as the seller of the

Automobiles and denote the selling price as “-0-Gift.” [ECF No. 8-1].

                                           ANALYSIS

I.     The Amended Complaint Adequately Alleges a Claim

       Harris argues that IANT has failed to adequately allege a claim pursuant to § 7434. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although this pleading

standard “does not require ‘detailed factual allegations,’ . . . it demands more than unadorned, the

defendant –unlawfully-harmed-me accusations.” Id. (alteration added) (quoting Twombly, 550

U.S. at 555). When reviewing a motion to dismiss, a court must construe the complaint in the

light most favorable to the plaintiff and take the factual allegations therein as true. See Brooks v.

Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

       To state a claim for fraudulent filing of an information return under 26 U.S.C. § 7434,

IANT must allege: (1) Harris issued an information return; (2) The information return was

                                                 2
fraudulent; and (3) Harris acted willfully. See Leon v. Tapas & Tintos, Inc., 51 F. Supp. 3d 1290,

1297 (S.D. Fla. 2014) (citing Seijo v. Casa Salsa, Inc., No. 12-60892-CIV, 2013 WL 6184969, at

*7 (S.D. Fla. Nov. 25, 2013)).

       The Court finds that IANT has adequately alleged its claim under § 7434. IANT alleged

that Harris willfully issued the Second 1099 to IANT despite knowing that she did not provide

payments or services to IANT valued at $114,000. Harris attempts to refute the validity of

IANT’s allegations and the First 1099 via her declaration and the Title Documents. While these

documents might refute IANT’s allegations on a motion for summary judgment, at this stage of

the proceedings, the Court must accept IANT’s allegations in the Amended Complaint as true.

Accordingly, the motion to dismiss for failure to state a claim is denied.

II.    Joinder of Aronson and the Trust Is Not Required

       Harris also argues that the Amended Complaint should be dismissed, pursuant to Rule

12(b)(7) of the Federal Rules of Civil Procedure, for failure to join Aronson and the Carolyn

Plummer Living Trust as parties. Dismissal under Rule 12(b)(7) is a two-part inquiry. First, the

party moving to dismiss an action for failure to join an indispensable party must establish that the

absent party is a “required” party as defined by Rule 19(a). Molinos Valle Del Cibao, C. por A.

v. Lama, 633 F.3d 1330, 1334 (11th Cir. 2011). “Generally, an absent party is not required

simply because its joinder would be convenient to the resolution of the dispute.” Clay v. AIG

Aerospace Ins. Servs., Inc., 61 F. Supp. 3d 1255, 1266 (M.D. Fla. 2014). Instead, an absent party

is required where (1) the court cannot accord complete relief among the existing parties; (2)

prejudice would result to the absent party’s ability to protect itself in the instant action; or (3) the

nonparty’s absence would create a substantial risk that the existing parties would incur

inconsistent or duplicative obligations. Raimbeault v. Accurate Mach. & Tool, LLC, 302 F.R.D.

675, 682-83 (S.D. Fla. 2014); see also City of Marietta v. CSX Transp., Inc., 196 F.3d 1300,

                                                   3
1305 (11th Cir. 1999). Second, if the court determines that the absent party is required, it “must

order that party joined if its joinder is feasible.” Raimbeault, 302 F.R.D. at 682; see

also Fed. R. Civ. P. 19(a)(2). Conversely, if the court determines the absent party is not required

under Rule 19(a), the lawsuit continues. Laker Airways, Inc. v. British Airways, PLC, 182 F.3d

843, 847 (11th Cir. 1999).

       Despite Harris’s assertions, Aronson and the Trust are not indispensable parties under

Rule 19(a). The only issues in this action are whether the Second 1099 was fraudulent and

whether Harris acted with the requisite intent. The Court can make this determination and afford

complete relief to the parties without joining Aronson or the Trust.

                                         CONCLUSION

       Based on the foregoing, it is hereby

       ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss [ECF NO. 8] is

DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, this Tuesday, February

05, 2019.



                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 4
